Citation Nr: 0430633	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  02-16 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
March 25, 1971 rating decision wherein the RO assigned an 
initial noncompensable evaluation for residuals of an injury 
of the left ankle.  

2.  Entitlement to an effective date, prior to April 19, 
1999, for the grant of a 20 percent evaluation for residuals 
of an injury of the left ankle.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from May 4, 1969 
to July 23, 1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA), Indianapolis, Indiana, Regional Office 
(RO).  

In December 2001 the RO determined that the veteran was not 
entitled to a 20 percent evaluation for residuals of an 
injury of the left ankle for the period between 1970 and 
1999.  

In October 2003 the RO granted entitlement to service 
connection for PTSD with assignment of a 30 percent 
evaluation.  The veteran perfected an appeal as to the rating 
assigned.  

In November 2003 the veteran provided oral testimony before 
an Appeals Team Member of the RO, a transcript of which has 
been associated with the claims file.



For the purpose of a clarification of the issues, the Board 
notes that the underlying bases for the December 2001 rating 
decision that was ultimately perfected for appeal were:  
1) that there was no CUE in a March 1971 rating decision 
wherein the RO had assigned a 0 percent evaluation for 
residuals of a left ankle injury, effective from July 1970; 
and 2) that an effective date for the assignment of the 20 
percent rating could be no earlier than April 19, 1999.  

Although the CUE issue was perfected for appeal within the 
context of the earlier effective date issue, they are not 
inextricably intertwined, and as such, each can be 
independently adjudicated.  Consequently, the issues before 
the Board are as set out above.  

The issues of entitlement to an effective date earlier than 
April 19, 1999, for the grant of a 20 percent evaluation for 
residuals of an injury of the left ankle, and an initial 
evaluation in excess of 30 percent for PTSD being remanded 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.

FINDINGS OF FACT

1.  On March 25, 1971, the RO considered all of the evidence 
of record and granted entitlement to service connection for 
residuals of a left ankle injury with assignment of an 
initial noncompensable evaluation, effective from July 24, 
1970.  The appellant was notified of the decision and of his 
right to appeal, but he did not file a timely notice of 
disagreement with the decision.  

2.  The March 25, 1971 rating decision was consistent with 
the evidence then of record and the laws and regulations in 
effect at that time.  

3.  The March 25, 1971 rating decision does not contain any 
error of fact or law, that when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the results would have been 
manifestly different but for the error.


CONCLUSION OF LAW

The March 25, 1971 rating decision, wherein the RO assigned 
an initial noncompensable evaluation for residuals of a left 
ankle injury did not constitute CUE.  38 U.S.C.§ 4005 (1971); 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.105 (1971); currently 38 C.F.R. §§ 3.104, 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Notify & to Assist

Preliminarily, the Board notes that the United States Court 
of Appeals for Veterans Claims (CAVC) held in Parker v. 
Principi, 15 Vet. App. 407 (2002), that the Veterans Claims 
Assistance Act of 2000 (VCAA) is not applicable to claims for 
clear and unmistakable error (CUE) in an RO decision.  See 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA does 
not apply to motions for CUE).  As the regulations do not 
provide any rights other than those provided by the Act 
itself, the Board finds that further development is not 
warranted with respect to the CUE claim under either the VCAA 
or the regulations that have been promulgated to implement 
the VCAA.


Contentions

In written statements and at his hearing before the RO, the 
veteran and his service representative have argued that there 
was CUE in the March 25, 1971 rating decision, wherein the RO 
determined that a noncompensable evaluation was warranted for 
the service-connected left ankle disability.  They have 
argued that if CUE is appropriately found, the effective date 
for the assignment of the current 20 percent disability 
evaluation should be as early as July 24, 1970, the day 
following the veteran's separation from service.  

With respect to the claim of CUE in the March 25, 1971 
decision, the veteran and his representative have 
specifically argued that based upon the service medical 
records, including a 1969 treatment record of a left ankle 
injury, it should have been found in 1971 that the veteran's 
level of disability then was just as severe as the current 
level of disability that now warrants a 20 percent rating.  

The veteran's representative has argued that his left ankle 
disability should have been rated under the provisions of 
Diagnostic Rating Code 5271 in 1971 based upon limitation of 
left ankle motion.  The representative has explained that 
Diagnostic Code 5271 provides for a 10 percent disability 
rating for a "moderate" ankle disability, and a 20 percent 
rating for a "marked" disability.  The representative noted 
that the rating code has no provision for a 0 percent 
disability rating, and has theorized that the minimum rating 
available of 10 percent should have been assigned.  The 
representative has concluded that the veteran was and has 
been rated under an improper rating code for a period of 29 
years, and that such impropriety constitutes CUE.  


Criteria

The decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding  . 
. . based on evidence on file at that time and will not be 
subject to revision on the same factual basis . . .."  
38 C.F.R. § 3.104(a) (2004); see also 38 U.S.C.A. 5108 (West 
2002).  The only exception to this rule is when the VA has 
made a "clear and unmistakable error" in its decision.  
38 C.F.R. § 3.105(a) (2004); see also 38 U.S.C.A. § 7103(c) 
(West 2002) (Board may correct "obvious error" on its own 
initiative).  

Under such circumstances, the decision will be reversed or 
amended, and it will have the same effect as if the corrected 
decision had been made on the same date as the reversed or 
amended decision.  38 C.F.R. § 3.105(a).  If this exception 
does not apply, the decision is final and may be reopened 
only upon the presentation of "new and material evidence."  


A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified shall 
become final if an appeal is not perfected.  38 C.F.R. 
§ 20.1103 (2004).

Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  The error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Id.; see also Olson v. Brown, 5 Vet. App. 430, 433 
(1993); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

"A determination that there was 'clear and unmistakable 
error' must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell, 3 Vet. 
App. at 314; See Crippen v. Brown, 9 Vet. App. 412, 418 
(1996). 

Moreover, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of clear and 
unmistakable error, because it essentially is based upon 
evidence that was not of record at the time of the earlier 
rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

"Clear and unmistakable error" is more than a difference of 
opinion.  38 C.F.R. § 3.105(b).  The CAVC has recognized that 
a claimant seeking to obtain retroactive benefits by proving 
that the VA has made a "clear and unmistakable error" has a 
much heavier burden than that placed upon a claimant who 
attempts to establish his prospective entitlement to 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); 
See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) 
(Recognizing a claimant's "extra-heavy burden" of 
persuasion before the CAVC in a claim of clear and 
unmistakable error).  

For a claim of clear and unmistakable error to succeed, it 
must be shown that the RO committed an error of law or fact 
that would compel later reviewers to the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); See Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996).  

Analysis

As detailed above, the veteran has, in fact, set forth a 
challenge to the March 25, 1971, rating decision wherein the 
RO granted the appellant's claim of entitlement to service 
connection for residuals of a left ankle injury, and assigned 
a 0 percent disability rating to that disability.  The 
veteran asserts that the 1971 decision should be partially 
overturned, and that he should be accorded a compensable 
rating for that disorder effective from July 24, 1970, the 
date following his separation from service.  

First, it is acknowledged that the veteran filed his claim 
for service connection in October 1970, within his first 
post-service year.  In April 1971, he was advised by letter 
of the March 25, 1971 rating decision, wherein service 
connection was granted for a left ankle disorder, but a 
noncompensable evaluation was assigned.  The appellant did 
not file a notice of disagreement with that decision and it 
became final.  38 U.S.C. § 4005 (1971); 38 C.F.R. § 19.192 
(1971); currently 38 U.S.C.A. 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).

The Board has carefully considered the applicable law and the 
evidence of record at the time of the March 25, 1971 rating 
decision presently challenged, and finds that the appellant's 
contentions regarding the assignment of CUE are without 
merit.  

By way of summation, the veteran's CUE challenge to the March 
25, 1971 decision is that the RO failed to apply the 
appropriate diagnostic code in the evaluation of the 
veteran's left ankle disability; failed to grant the veteran 
the minimum 10 percent disability rating under what the 
veteran believes was the correct diagnostic code; and failed 
to properly consider the service medical records in the 
evaluation of that disability.  


In the March 25, 1971 rating decision itself, it was noted 
that the veteran had sustained a left ankle fracture 
immediately prior to his enlistment, and had sustained an 
injury to the left ankle in service diagnosed as a mild 
chronic sprain.  

The RO noted further that discharge examination was negative 
for pathology of the left ankle, but that the then current 
(November 1970) VA examination noted the veteran's complaints 
of constant discomfort in the left ankle.  

The March 25, 1971 rating decision paraphrased the objective 
findings of the November 1970 VA examination as showing that 
the veteran walked with a normal gait and there was normal 
alignment of the ankle; and that he could walk on the heels 
and balls of the feet and do a full squatting maneuver.  

It was noted in the examination report and the rating 
decision that there was no limitation of any type in the 
range of motion and no effusion was present.  Faint 
tenderness to deep palpation over the lateral aspect of the 
joint was noted, but x-rays were negative.  The RO noted the 
VA examination's diagnosis of "residuals of old trauma to 
the left ankle."  Based upon these findings, the RO granted 
service connection for a left ankle disability, but assigned 
a 0 percent disability rating under diagnostic code 5099.  

With respect to the veteran's challenge that the RO did not 
consider the service medical records in the 1971 rating 
decision, seen in its best light, this must be considered to 
be an allegation that the correct facts as they were known at 
the time, were not before the adjudicator.  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  

In this regard, it is noted that the decision of the RO in 
1971 did set out the pertinent evidence in some detail, 
including references to the service medical records.  It is 
clear that all of the evidence referenced by the veteran was 
before the RO at the time.  

The difference was simply a matter of interpretation of that 
evidence.  As noted above, "clear and unmistakable error" is 
more than a difference of opinion.  38 C.F.R. § 3.105(b).  
The United States Court of appeals for Veterans Claims (CAVC) 
has recognized that a claimant seeking to obtain retroactive 
benefits by proving that the VA has made a "clear and 
unmistakable error" has a much heavier burden than that 
placed upon a claimant who attempts to establish his 
prospective entitlement to benefits.  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  The mere allegation that the 
evidence then of record should have been interpreted the way 
that the appellant now sees it, does not satisfy that heavy 
burden.  The appellant's disagreement is with the manner in 
which the facts of record were weighed, and no CUE is 
therefore present on this basis as a matter of law.  Crippen 
v. Brown, 9 Vet. App. 412, 417-418 (1996); Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 
246 (1994). 

The veteran's representative has made much of the fact that 
the RO did not reference Diagnostic Code 5271 in their 
decision, arguing that had that Diagnostic Code been 
considered, the minimum evaluation of 10 percent for moderate 
limitation of motion would have been granted to the veteran.  
The Board notes in this regard, that the RO assigned the 0 
percent rating for the left ankle disorder, characterized as 
residuals of a left ankle injury, under diagnostic code 5099.  

Under VA regulations in existence then and now, Diagnostic 
Code 5099 is used to identify musculoskeletal system 
disabilities that are not specifically listed in the 
Schedule, but are rated by analogy to similar disabilities 
under the Schedule.  See 38 C.F.R. §§ 4.20, 4.27 (1971 and 
2004).  It is critical to note that left ankle limitation of 
motion was not shown upon the VA examination in November 
1970.  As such, reference by the RO to Diagnostic Code 5271 
would arguably have been inappropriate and limiting in scope 
for the appropriate assessment of the veteran's left ankle 
disability.  

The failure of the RO to specifically reference Diagnostic 
Code 5271 does not discount the possibility or even 
likelihood that the Code was considered.  After all, it was 
one of only a few used in the disability evaluation of the 
ankle.  

The RO simply chose another diagnostic code that it deemed 
more appropriate in the evaluation of the veteran's left 
ankle pathology.  Once again, his disagreement amounts to the 
manner in which the facts of record were weighed, and no CUE 
is therefore present on this basis as a matter of law.  
Crippen v. Brown, 9 Vet. App. 412.  

With regards to the exception taken regarding the RO's 
alleged failure to assign the minimum evaluation available 
under Diagnostic Code 5271 for moderate limitation of motion, 
the Board must point out, that even if some limitation of 
motion had been shown in the October 1970 VA examination 
(which was not), the minimum evaluation available would not 
necessarily have been assigned under the regulations in 
existence then and now.  Specifically, regulations then and 
now mandate that when the requirements for a compensable 
rating of a diagnostic code are not shown, a 0 percent rating 
is assigned.  38 C.F.R. § 4.31.  Once again, the underlying 
basis for this type of challenge simply voices disagreement 
with the manner in which the facts of record were weighed.  

The Board wishes to emphasize that the CAVC has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  

"Clear and unmistakable error requires that error, otherwise 
prejudicial, . . . must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  
As explained above, at a minimum it was at least arguable 
(i.e. debatable) that the pathology associated with the 
veteran's left ankle did not approach or approximate moderate 
limitation of motion, or any other criteria that would have 
provided a compensable rating.  



Finally, the veteran has implicitly argued in general terms 
that the ultimate grant of a 20 percent rating for his left 
ankle disability should be persuasive in demonstrating that 
there was CUE in the prior decision that considered the 
evaluation of the same disorder.  While the veteran 
eventually received a 20 percent rating for his left ankle 
disability, that fact does not alter the outcome of the CUE 
claim.  Between the RO's 1971 denial and the ultimate grant 
in September 2000, the evidence in support of the veteran's 
claim had changed.  

Indeed, one of the reasons for the ultimate grant of the 20 
percent rating was the fact that the veteran's left ankle 
pathology had developed to the point that he had to undergo 
reconstructive surgery of the left ankle in March 2000.  This 
change in the nature of the evidence obviously post-dated the 
RO's 1971 decision.  

A determination that there was a "clear and unmistakable 
error" must be based on the record and law that existed at 
the time of the prior decision, and subsequently-developed 
evidence is not germane to the issue.  See Porter v. Brown, 5 
Vet. App. 233, 235-36 (1993). 

In sum, the Board has carefully examined the evidence of 
record in light of the appellant's contentions regarding the 
rating decision at issue.  Having done so, the Board finds 
his contentions are without merit.  The record in 1971 
included the appellant's service and post-service medical 
records.  The evidence does not tend to show that the correct 
facts, as they were known at the time, were not before the 
adjudicator or that the statutory provisions extant at the 
time were incorrectly applied.  

Based on the record and the law that existed at the time, 
there has been no demonstration of "undebatable" error in the 
rating decision made in March 1971.  Crippen v. Brown, 9 
Vet. App. 412 (1996); Allin v. Brown, 6 Vet. App. 207 (1994); 
Olson v. Brown, 5 Vet. App. 430 (1993); Porter v. Brown, 
5 Vet. App. 233 (1993); Russell v. Principi, 3 Vet. App. 310 
(1992).




ORDER

The rating decision of March 25, 1971 wherein the RO denied 
entitlement to a compensable rating for residuals of a left 
ankle injury, not having constituted CUE, the appeal is 
denied. 


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  




As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO did not provide the appellant with notice of the VCAA 
or a development letter consistent with the notice 
requirements of the VCAA on the issues on appeal, as 
clarified by Quartuccio, supra.  

Consequently, the VBA AMC must provide the appellant with 
complete notice of the provisions of the VCAA consistent with 
the holding in Quartuccio, supra., and determine whether any 
additional notification or development action is required 
under the VCAA.  

Secondly, the veteran underwent a VA compensation examination 
in May 2003 for the purpose of determining whether PTSD is 
present and related to his period of service, and for the 
secondary purpose of the evaluation of the level of 
disability of his PTSD.  Following that examination, the RO 
granted service connection for PTSD and assigned a 30 percent 
rating.  

The veteran challenged the 30 percent rating assigned, 
arguing that the May 2003 examination was not thorough, and 
that his level of disability is far worse than is represented 
by the Global Assessment of Functioning (GAF) score of 55 
assigned by the examiner.  

Since that examination, the veteran has reported an increase 
in the severity of his PTSD.  In that regard, there is of 
record VA psychiatric outpatient treatment records showing 
the assignment of GAF scores of 50.  Consequently, the 
necessity for appropriate further psychiatric examination is 
shown for the proper assessment of the veteran's claim.  
38 U.S.C.A. § 5103A (West 2002).  


Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD since February 2004.  
The VBA AMC should obtain copies of the 
veteran's most recent treatment records 
identified by him.




4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000).

5.  The VBA AMC must make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
psychiatric examination to determine the 
severity of his PTSD.

The claims file and a separate copy of 
this remand must be made available to 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  

The examiner must annotate the 
examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special tests and studies should be 
conducted.

If there is a psychiatric disorder or 
disorders in addition to the service-
connected PTSD, and this additional 
disorder or disorders produce 
symptomatology, the examiner is requested 
to differentiate which symptoms are 
attributable to the service-connected 
disability and which are not.  

If such distinction cannot be made, it 
should be so specified.  As part of the 
examiner's review of the claims file, the 
examiner should take note of prior Global 
Assessment of Functioning Scale (GAF) 
numerical code assignments as provided in 
the Diagnostic and Statistical Manual for 
Mental Disorders (Fourth Edition) (DSM-
IV), as they relate to prior diagnoses.  
The examiner should then assign a GAF 
numerical code for the service-connected 
post-traumatic stress disorder.  The 
examiner must be requested to express an 
opinion as to the effect of the service-
connected PTSD on the veteran's ability 
to obtain and retain substantially 
gainful employment.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
a disability rating in excess of 30 
percent for PTSD, and entitlement to an 
effective date earlier than April 19, 
1999, for the grant of a 20 percent 
evaluation for residuals of a left ankle 
injury.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims, and may result in 
a denial(s).  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



